DETAILED ACTION
In Applicant’s Response filed 7/28/22, Applicant has amended claims 1, 6 and 11-15. Claims 2-4 have been cancelled. Currently, claims 1 and 5-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pethybridge (US 4721102) in view of Shtabholz (US 4987885).
With respect to claim 1, Pethybridge discloses a portable spinal decompression device (portable traction device - col 1 lines 4-6; provides spinal decompression – col 1 lines 27-34) comprising:
a. an upper thoracic belt (upper band 10) configured to be wrapped around a user’s entire chest and positioned close to the axilla (shown in fig 2), wherein the upper thoracic belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable);
b. a lumbar belt (lower band 11) configured to be wrapped around the user’s waist (shown in fig 2) wherein the lumbar belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable);
c. rods (biasing means shown in fig 3; interpreted as being a “rod” since it is illustrated as being a thin, straight bar); and
d. a traction assembly (housing 18 which includes spring 21; fig 2-3) capable of extending the rods (the spring 21 biases slide member 22 that is slidably received in the slide passage of housing 18 – col 3 lines 1-4) , wherein the traction assembly further comprises an actuator mechanism (compression spring 21) and moves bi-directionally along the rods (the spring 21 will cause the slide member 22 to move up/down relative to housing 18) to facilitate spinal decompression of the spinal column from the upper thoracic region to the lower lumbar region of the spinal column (col 3 lines 15-25).
Pethybridge does not, however, disclose that the traction assembly is configured to move bi-directionally along the rods and comprises an actuator mechanism including actuator handles and a quick release mechanism wherein the actuator moves in a first direction along the rods when said actuator handles are raised and lowered and further wherein the actuator mechanism moves in a second direction along the rods when the quick release mechanism is actuated.
Shtabholz, however, teaches a lumbar traction apparatus comprising traction control assemblies on both sides 43 and 39, rods 36 and 40 extend between upper and lower supports 11 and 12 and go through housings 37 and 41 which are plate lifting mechanisms operated by hand levers 42 and 38 which cause traction forces between the supports 11/12 when they move up rods 40 and 36 (col 3 lines36-46) – thus, Shtabholz teaches an actuator mechanism (housings 37/41) including actuator handles (levers 38/42) wherein the actuator moves in a first direction along the rods when said actuator handles are raised and lowered (move up rods 36 and 40). Shtabholz also teaches that the traction assembly is configured to move bi-directionally along the rods (col 3 lines 45-49 and 50-51) and that the actuator mechanism (housings 37/41) includes a quick release mechanism (release plates 20 and 21) wherein the actuator mechanism moves in a second direction along the rods when the quick release mechanism is actuated (the release plates 20/21 release the traction force and allow the housings to move down the rods 36 and 40 – col 3 lines 49-51). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the rods and traction assembly of Pethybridge for the rods and traction assembly of Shtabholz so that, specifically, the traction assembly is configured to move bi-directionally along the rods and comprises an actuator mechanism including actuator handles and a quick release mechanism wherein the actuator moves in a first direction along the rods when said actuator handles are raised and lowered and further wherein the actuator mechanism moves in a second direction along the rods when the quick release mechanism is actuated, as taught by Shtabholz, in order to permit a user to apply differential traction if desired or necessary (Shtabholz col 3 lines 46-48).
With respect to claim 5, Pethybridge in view of Shtabholz discloses the invention substantially as claimed (see rejection of claim 1) and Pethybridge also discloses that the rods are telescoping (as shown i.e. in fig 3, part 22 slides within the interior of part 18, thus providing a telescoping structure).
With respect to claim 6, Pethybridge discloses a method of spinal decompression (described use of a portable traction device to put part of a user’s body in traction and provide spinal decompression - col 1 lines 4-6, 25-34) comprising:
a. providing a portable device (portable traction device - col 1 lines 4-6) comprising an upper thoracic belt (upper band 10) configured to be wrapped around a user’s entire chest and positioned close to the axilla (shown in fig 2), wherein the upper thoracic belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable); a lumbar belt (lower band 11) configured to be wrapped around the user’s waist (shown in fig 2) wherein the lumbar belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable); rods (biasing means shown in fig 3; interpreted as being a “rod” since it is illustrated as being a thin, straight bar); and a traction tensioner assembly (housing 18 which includes spring 21; fig 2-3; the device is used to put part of the body into traction – col 1 lines 4-6 and thus has an assembly for providing traction tension) comprising an actuator mechanism (compression spring 21) configured to move bi-directionally along the rods (the spring 21 will cause the slide member 22 to move up/down relative to housing 18) to facilitate spinal decompression of the spinal column from the upper thoracic region to the lower lumbar region of the spinal column (col 3 lines 15-25);
b. inserting a first end of each of the rods into a respective upper anchor positioned on the thoracic belt (the upper end of each rod is inserted into a pocket 16 formed in upper band 10; col 2 lines 57-60; figs 1-3); 
c. inserting a second end of each of the rods into a respective lower anchor positioned on the lumbar belt (the lower end of each rod is inserted into a pocket 17 formed in lower band 11; col 2 lines 57-60; figs 1-3);
d. wrapping the thoracic belt around a user’s entire chest positioned close to the user’s axilla (shown in fig 2; col 2 lines 33-38; col 3 lines 39-40),
e. wrapping the lumbar belt around the user's waist (shown in fig 2; col 2 lines 39-42; col 3 lines 35-39);
f. adjusting the belts (col 2 lines 33-43 and col 3 lines 35-40); and
g. varying a distance between the belts of the traction tensioner assembly by utilizing the actuator mechanism to exert force through the traction tensioner assembly and extend the rods to a position to facilitate spinal decompression (col 3 lines 15-44);
h. maintaining the rods in the position for a time period of use (it is inherent that the spring 21 will not cause movement of the slide member 22 if the user does not move thus maintaining the position of the rods); and
i. returning said rods to neutral position after the time period of use is completed (col 3 lines 16-44).
Pethybridge does not, however, disclose that the actuator mechanism includes actuator handles that are raised and lowered to move the actuator mechanism bi-directionally along the rods or the step of “releasing” the traction tensioner assembly to return the rods to neutral position.
Shtabholz, however, teaches a lumbar traction apparatus comprising traction control assemblies on both sides 43 and 39, rods 36 and 40 extend between upper and lower supports 11 and 12 and go through housings 37 and 41 which are plate lifting mechanisms operated by hand levers 42 and 38 which cause traction forces between the supports 11/12 when they move up rods 40 and 36 (col 3 lines36-46) – thus, Shtabholz teaches an actuator mechanism (housings 37/41) including actuator handles (levers 38/42) wherein the actuator moves in a first direction along the rods when said actuator handles are raised and lowered (move up rods 36 and 40). Shtabholz also teaches that the traction assembly is configured to move bi-directionally along the rods (col 3 lines 45-49 and 50-51) and that the actuator mechanism (housings 37/41) includes a quick release mechanism which inherently will function to “release” the tensioner and thus permit the rods to return to neutral position (the release plates 20/21 release the traction force and allow the housings to move down the rods 36 and 40 – col 3 lines 49-51). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the rods and traction assembly of Pethybridge for the rods and traction assembly of Shtabholz so that, specifically, the actuator mechanism includes actuator handles that are raised and lowered to move the actuator mechanism bi-directionally along the rods and so the traction tensioner assembly is configured to be released to return the rods to neutral position, as taught by Shtabholz, in order to permit a user to apply differential traction if desired or necessary (Shtabholz col 3 lines 46-48).
Pethybridge in view of Shtabholz does not, however, explicitly disclose that the belts are adjusted such that the user can stand, sit, or lay down while wearing and operating the portable device. 
Since this limitation recited that the user “can” stand, sit or lay down… it has been interpreted as being equivalent to reciting that the user is “capable” of doing so while wearing the device. A recitation of the capability to perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  (see In re Hutchison, 69 USPQ 138). In the present case, with regard to this statement of intended use, it does not impose any structural limitations on the claims distinguishable over the prior art device of Pethybridge in view of Shtabholz which is capable of being used as claimed if one desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, the device of Pethybridge is shown in figure 2 on a user while they are standing. Also, as shown in figure 2, the device is configured to be worn about the user’s waist and does not extend downwardly over the buttocks or legs. Thus, there is no part of the device which would obstruct or prevent a user from sitting while wearing the device. Furthermore, as shown in figure 2, there are no structural elements which protrude outwardly from the device which would obstruct or prevent a user from laying down while wearing the device. Therefore, the device of Pethybridge in view of Shtabholz is interpreted as being capable of being used in a manner such that a user can stand, sit or lay down while wearing and operating the device if one desires to do so.
With respect to claim 7, Pethybridge in view of Shtabholz discloses the invention substantially as claimed (see rejection of claim 1) and Pethybridge also discloses that the rods are extended via a mechanical mechanism (via compression spring 21; col 3 lines 1-4).
With respect to claim 8, Pethybridge in view of Shtabholz discloses the method substantially as claimed (see rejection of claim 6) and Pethybridge also discloses an actuator (spring 21 is interpreted as being an actuator since it is configured to cause movement of member 22).
With respect to claim 9, Pethybridge in view of Shtabholz discloses the method substantially as claimed (see rejection of claim 8) and Shtabholz teaches that the actuator mechanism includes a quick release mechanism ((the release plates 20/21 release the traction force and allow the housings to move down the rods 36 and 40 – col 3 lines 49-51)). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a quick release mechanism as taught by Shtabholz on the device of Pethybridge in view of Shtabholz in order to allow a user to quickly and easily adjust the device and/or release the traction force on the user in the event of an emergency.
With respect to claim 10, Pethybridge in view of Shtabholz discloses the invention substantially as claimed (see rejection of claim 1) and Pethybridge also discloses
a. An upper anchor positioned on the upper thoracic belt and defining a first
receiving well (pocket 16; figs 1 and 3; col 2 lines 57-60); and
b. A lower anchor positioned on the lumbar belt and defining a second receiving
well (pocket 17; figs 1 and 3; col 2 lines 57-60), wherein one of the rods includes a first end received by the first receiving well of the upper anchor and a second end received by the second receiving well of the lower anchor (as shown in figs 1 and 3), each of the first and second ends being enclosed by the respective receiving well (as shown in figs 1 and 3).
With respect to claim 11, Pethybridge in view of Shtabholz discloses the invention substantially as claimed (see rejection of claim 10) and Pethybridge also discloses that the thoracic belt includes a first adjustable closure (fastening means 12 on upper band 10; may be Velcro – col 2 lines 42-46; Velcro fastening means are adjustable since there are multiple hooks/loops on each cooperating fastener to provide a variety of potential fastening arrangements) and the lumbar belt includes a second adjustable closure (fastening means 14 on lower band 11; may be Velcro – col 2 lines 42-46; Velcro fastening means are adjustable since there are multiple hooks/loops on each cooperating fastener to provide a variety of potential fastening arrangements), each of the first and second adjustable closures (12/14) configured to allow the size of the respective belt to be adjusted when fitting to a user (col 2 lines 33-37, 39-42).
With respect to claim 12, Pethybridge in view of Shtabholz discloses the invention substantially as claimed (see rejection of claim 11) and Pethybridge also discloses that the first adjustable closure (12) is configured to adjust the position of the upper anchor relative to a user (pockets 16 are provided on band 10 and therefore the position of the pockets 16 with respect to the user will be adjusted when band 10 is adjusted via fastening means 12) and the second adjustable closure (14) is configured to adjust the position of the lower anchor relative to a user (pockets 17 are provided on band 11 and therefore the position of the pockets 17 with respect to the user will be adjusted when band 11 is adjusted via fastening means 14) to ensure a proper fit (col 2 lines 39-42).
With respect to claim 13, Pethybridge discloses a portable spinal decompression device (portable traction device - col 1 lines 4-6; provides spinal decompression – col 1 lines 27-34) comprising:
a. an upper thoracic belt (upper band 10) configured to be wrapped around a user’s entire chest and positioned close to the axilla (shown in fig 2), wherein the upper thoracic belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable);
b. a lumbar belt (lower band 11) configured to be wrapped around the user’s waist (shown in fig 2) wherein the lumbar belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable);
c. an upper anchor positioned on the upper thoracic belt and defining a first
receiving well (pocket 16; figs 1 and 3; col 2 lines 57-60); 
d. a lower anchor positioned on the lumbar belt and defining a second receiving
well (pocket 17; figs 1 and 3; col 2 lines 57-60);
e. a rod (each biasing means shown in fig 3; interpreted as being a “rod” since it is illustrated as being a thin, straight bar) having a first end received by the first receiving well of the upper anchor and a second end received by the second receiving well of the lower anchor (as shown in figs 1 and 3), each of the first and second ends being enclosed by the respective receiving well (as shown in figs 1 and 3); and
f. a traction assembly (housing 18 which includes spring 21; fig 2-3) capable of extending the rods (the spring 21 biases slide member 22 that is slidably received in the slide passage of housing 18 – col 3 lines 1-4) , wherein the traction assembly further comprises an actuator mechanism (compression spring 21) and moves bi-directionally along the rods (the spring 21 will cause the slide member 22 to move up/down relative to housing 18) to facilitate spinal decompression of the spinal column from the upper thoracic region to the lower lumbar region of the spinal column (col 3 lines 15-25).
Pethybridge does not, however, disclose that the traction assembly is configured to move bi-directionally along the rod and comprises an actuator mechanism including actuator handles wherein the actuator moves in a first direction along the rods when said actuator handles are raised and lowered.
Shtabholz, however, teaches a lumbar traction apparatus comprising traction control assemblies on both sides 43 and 39, rods 36 and 40 extend between upper and lower supports 11 and 12 and go through housings 37 and 41 which are plate lifting mechanisms operated by hand levers 42 and 38 which cause traction forces between the supports 11/12 when they move up rods 40 and 36 (col 3 lines36-46) – thus, Shtabholz teaches an actuator mechanism (housings 37/41) including actuator handles (levers 38/42) wherein the actuator moves in a first direction along the rods when said actuator handles are raised and lowered (move up rods 36 and 40). Shtabholz also teaches that the traction assembly is configured to move bi-directionally along the rods (col 3 lines 45-49 and 50-51).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the rods and traction assembly of Pethybridge for the rods and traction assembly of Shtabholz so that, specifically, the traction assembly is configured to move bi-directionally along the rods and comprises an actuator mechanism including actuator handles wherein the actuator moves in a first direction along the rods when said actuator handles are raised and lowered, as taught by Shtabholz, in order to permit a user to apply differential traction if desired or necessary (Shtabholz col 3 lines 46-48).
 With respect to claim 14, Pethybridge in view of Shtabholz discloses the invention substantially as claimed (see rejection of claim 13) and Pethybridge also discloses that the thoracic belt includes a first adjustable closure (fastening means 12 on upper band 10; may be Velcro – col 2 lines 42-46; Velcro fastening means are adjustable since there are multiple hooks/loops on each cooperating fastener to provide a variety of potential fastening arrangements) and the lumbar belt includes a second adjustable closure (fastening means 14 on lower band 11; may be Velcro – col 2 lines 42-46; Velcro fastening means are adjustable since there are multiple hooks/loops on each cooperating fastener to provide a variety of potential fastening arrangements), each of the first and second adjustable closures (12/14) configured to allow the size of the respective belt to be adjusted when fitting to a user (col 2 lines 33-37, 39-42).
With respect to claim 15, Pethybridge in view of Shtabholz discloses the invention substantially as claimed (see rejection of claim 14) and Pethybridge also discloses that the first adjustable closure (12) is configured to adjust the position of the upper anchor relative to a user (pockets 16 are provided on band 10 and therefore the position of the pockets 16 with respect to the user will be adjusted when band 10 is adjusted via fastening means 12) and the second adjustable closure (14) is configured to adjust the position of the lower anchor relative to a user (pockets 17 are provided on band 11 and therefore the position of the pockets 17 with respect to the user will be adjusted when band 11 is adjusted via fastening means 14) to ensure a proper fit (col 2 lines 39-42).
With respect to claim 16, Pethybridge in view of Shtabholz discloses the invention substantially as claimed (see rejection of claim 13) and Pethybridge also discloses that the rods are extended via a mechanical mechanism (via compression spring 21; col 3 lines 1-4).
With respect to claim 17, Pethybridge in view of Shtabholz discloses the invention substantially as claimed (see rejection of claim 13) and Pethybridge also discloses that the rod is one of at least two rods (four biasing means are provided to apply equal traction around the body – col 3 lines 16-21; fig 1).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 7/28/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 7-11 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Citation of Pertinent Prior Art
The following prior art is made of record because it is considered pertinent to applicant's disclosure although it is not relied upon in the present rejections of record: Scott (US 4715362); Reinecke et al (US 7276038): Roballey (US 2004/0073150).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786